NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0004-21

OLABODE AJOSE,

          Plaintiff-Appellant,

v.

PATRICIA HALLOWELL,
n/k/a PATRICIA LAWRENCE,

     Defendant-Respondent.
___________________________

                   Submitted June 7, 2022 – Decided June 16, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FD-12-1630-01.

                   Olabode Ajose, appellant pro se.

                   Bernstein & Manahan, LLC, attorneys for respondent
                   (James P. Manahan, on the brief).

PER CURIAM
         This is the second time the parties have been before us in this dispute

about the ownership of a home they once shared in Dayton. Prior to the first

appeal, the trial judge conducted a plenary hearing and concluded that although

the home was titled only in plaintiff Olabode Ajose's name, defendant Patricia

Hallowell possessed an equitable interest. The judge ordered Ajose to execute a

deed, which Hallowell was ordered to prepare, that would reflect each owned an

equal share of the Dayton property. After Hallowell, who was self-represented,

failed on numerous occasions to adequately or timely comply with the judge's

repeated directives about the submission to Ajose of a deed, the judge vacated

the prior order that acknowledged Hallowell's interest in the property. Only then

did Hallowell retain counsel, who unsuccessfully moved for reconsideration,

prompting Hallowell to file an appeal. For reasons expressed in an unpublished

opinion, we reversed and remanded for further proceedings "that would include

an orderly transfer of the property interest to H[a]llowell and for the judge's

consideration of an appropriate monetary award to compensate Ajose – if

appropriate, considering as well his alleged failures to cooperate – for the

injuries proximately caused by H[a]llowell's failure to comply with the prior

orders." Ajose v. H[a]llowell, No. A-5002-18 (App. Div. Apr. 6, 2020) (slip op.

at 6).


                                                                           A-0004-21
                                         2
      On July 27, 2020, the judge ordered Hallowell to provide a quitclaim deed,

which would transfer the property from Ajose to Ajose and Hallowell "as joint

tenants in common without the right of survivorship, with each party owning

50% of the property." The order also directed Hallowell to pay Ajose $750

because of Hallowell's failure to comply with the earlier directives preceding

the first appeal. In compliance with this order, Hallowell's attorney provided a

conforming quitclaim deed, which was duly executed and recorded.

      While those steps fully completed the requirements of our mandate, the

parties moved for changes to the trial judge's July 27, 2020 order. Ajose sought

an increase in the $750 sanction, and Hallowell sought a greater share of the

Dayton home. The judge permitted the parties to take discovery into these issues,

and he conducted a plenary hearing over the course of three days in February

and April 2021. On May 4, 2021, the judge entered an order that denied both

parties' requests for modifications of the July 27, 2020 order for reasons

expressed in a written decision. Ajose's reconsideration motion was denied on

July 8, 2021, for reasons expressed by the judge in an oral decision.

      Ajose appeals the May 4, and July 8, 2021 orders, arguing the trial judge

"abused his discretion in denying [his] post-judg[]ment motion" and "by not

reversing a reversible decision." We find no merit in Ajose's arguments and


                                                                           A-0004-21
                                       3
affirm substantially for the reasons set forth by the experienced trial judge in his

thorough and well-reasoned May 4 and July 8 decisions.

      Affirmed.




                                                                              A-0004-21
                                         4